Case 2:17-cv-05267-JS-SIL Document 43-1 Filed 04/10/19 Page 1 of 5 PageID #: 278




                      Exhibit A
Case 2:17-cv-05267-JS-SIL Document 43-1 Filed 04/10/19 Page 2 of 5 PageID #: 279




  NOTICE OF COLLECTIVE ACTION LAWSUIT WITH OPPORTUNITY TO JOIN

   Agonath, et al. v. Interstate Home Loans Center, Inc. et al., Case No: 2:17-cv-5267-JS-SIL
                 United States District Court, Eastern District of New York

TO ALL LOAN OFFICERS EMPLOYED BY INTERSTATE HOME LOANS CENTER,
INC. AT ANY TIME BETWEEN APRIL 6, 2015 AND THE PRESENT, PLEASE READ
THIS NOTICE CAREFULLY.

RE:    Lawsuit Alleging Unpaid Overtime Wages for Work Performed in Excess of 40 Hours
       in Given Workweeks.

                                   I.      INTRODUCTION
        A collective action lawsuit has been filed against Interstate Home Loans Center, Inc.,
Terence Cullen, Alex Niven, Kenneth Tumsuden, Jeanne Wickes, and Ellen Zuckerman
(collectively referred to herein as “Interstate” or “Defendants”) for the alleged failure to pay
overtime compensation for hours worked in excess of 40 in given workweeks to Loan Officers as
required by law. Defendants deny any wrongdoing to Named Plaintiffs or to you based on their
claim that, among other things, loan officers are exempt as outside salespeople. However, you are
potentially “similarly situated” to the Named Plaintiffs in the lawsuit and, therefore, may be able
to join this lawsuit. This letter advises you how this suit may affect your rights and instructs you
on the procedure for participating in this suit, if you choose to join. You are not being sued.

                         II.     DESCRIPTION OF THE LAWSUIT
        On September 7, 2017, Jeffery Agonath, James Allen, Brian Daley, Kevin Rogers, and
Michael Galarza (collectively referred to herein as “Named Plaintiffs”) sued Interstate, on behalf
of themselves and all other employees who were designated, paid, or employed by Defendants as
Loan Officers, for allegedly failing to pay overtime compensation for hours worked in excess of
40 in given workweeks under the Fair Labor Standards Act. The lawsuit was filed in the United
States District Court, Eastern District of New York.

       Among other allegations, Named Plaintiffs allege that Interstate required Loan Officers to
work hours in excess of forty (40) each workweek without paying them overtime compensation
for hours worked in excess of 40 in given workweeks as required by law. Named Plaintiffs are
seeking to recover compensation for all the overtime hours that they worked in excess of 40 in
given workweeks, plus interest, liquidated damages, reasonable attorneys’ fees and litigation costs
for themselves and for you, if you decide to join this lawsuit.

       Interstate denies any wrongdoing to Named Plaintiffs or to any past or present employees,
and contends that Loan Officers are exempt due to, among other things, their classification as
outside salespeople. No determination has been made as to whether or not you are owed any
overtime wages for hours worked in excess of 40 in given workweeks, and the Court is not
endorsing the merits of the lawsuit or advising you to participate in the lawsuit. There is no money
available now, and no guarantee there will be.



                                                 1
Case 2:17-cv-05267-JS-SIL Document 43-1 Filed 04/10/19 Page 3 of 5 PageID #: 280




                                     III.    WHO CAN JOIN
       If you were employed by Interstate as a Loan Officer at any time from April 6, 2015 to the
present, you are eligible to join this lawsuit.

        If you do not meet those criteria, or if you have already brought a lawsuit against Interstate
for failure to pay overtime wages owed to you, you may not be eligible to join this lawsuit.

                  IV.     YOUR RIGHT TO PARTICIPATE IN THIS SUIT
       If you fit the definition above and agree to the representation of Named Plaintiffs’ counsel,
you may join this suit (that is, you may “opt-in”) by completing the enclosed Opt-in Consent Form
and returning your Opt-in Consent Form to Named Plaintiffs’ counsel by U.S. mail, facsimile
transmission, or e-mail correspondence at the following mailing address, fax number, or e-mail
address:
                        NEIL H. GREENBERG & ASSOCIATES, P.C.
                 Attn: Agonath, et al. v. Interstate Home Loans Center, Inc., et al.
                                          Collective Action
                                         4242 Merrick Road
                                  Massapequa, New York 11758
                                       Phone: (516) 228-5100
                                        Fax: (516) 228-5106
                                       nhglaw@nhglaw.com

       This Opt-in Consent Form must be completed and returned in sufficient time to have
Named Plaintiffs’ counsel file it with the Clerk of the Federal Court on or before [Insert Date-60
Days from the Date of Mailing].

        If you do not return the Opt-In Consent Form to Named Plaintiffs’ counsel in time for it to
be filed with the Federal Court by close of business on [Insert Date-60 Days from the Date of
Mailing], you may not be able to participate in the lawsuit.

                           V.      EFFECT OF JOINING THIS SUIT
        If you choose to join this lawsuit, you will be bound by any ruling, settlement, or judgment,
whether it is favorable or unfavorable. The attorneys for Named Plaintiffs and prospective
collective action members are being paid on a contingency fee basis, which means that if there is
no recovery, there will be no attorneys’ fee. If there is a recovery, the attorneys for the prospective
collective action members will receive a part of any settlement obtained or money judgment
entered in favor of all members of the collective action lawsuit.

         By joining this lawsuit, you designate Named Plaintiffs and their counsel as your
representatives, and permit Named Plaintiffs to make decisions on your behalf concerning the
litigation, the method and manner of conducting this litigation, the entering of an agreement with
Named Plaintiffs’ counsel concerning attorneys’ fees and costs, settlement, and all other matters
pertaining to this lawsuit. If you join this lawsuit, you may be asked to give written or oral
testimony and information about your work for Interstate to help the Court decide whether you are
owed any money. Accordingly, should you choose to join this lawsuit, please preserve all records

                                                  2
Case 2:17-cv-05267-JS-SIL Document 43-1 Filed 04/10/19 Page 4 of 5 PageID #: 281




relating to your employment with Interstate. The decisions and agreements made and entered into
by Named Plaintiffs will be binding on you if you join this lawsuit.

                 VI.    NO LEGAL EFFECT IN NOT JOINING THIS SUIT
       If you choose not to join this lawsuit, you will not be affected by any judgment or settlement
rendered in this case. If you choose not to join this lawsuit, you are free to file your own lawsuit.
The statute of limitations will continue to run on your claim until you join this suit or file your
own.

                           VII.     NO RETALIATION PERMITTED
         If you join this lawsuit and exercise your rights under the Fair Labor Standards Act, federal
law prohibits Defendants from discharging or in any other manner discriminating or retaliating
against you. In the event you join this lawsuit and you believe that any such discrimination or
retaliation has occurred, you should notify Named Plaintiffs’ counsel.

                 VIII. YOUR LEGAL REPRESENTATION IF YOU JOIN
        You are free to be represented by counsel of your own choosing (at your own expense) or
by Named Plaintiffs’ counsel, as counsel for the collective action members. Counsel for Named
Plaintiffs and collective action members are:

 James B. Zouras, Esq.              Erik H. Langeland, Esq.           Justin M. Reilly, Esq.
 Ryan F. Stephan, Esq.              THE LAW OFFICES OF                NEIL H. GREENBERG &
 Haley R. Jenkins, Esq.             ERIK H. LANGELAND, PC             ASSOCIATES, P.C.
 STEPHAN ZOURAS, LLP                733 Third Avenue, 15th Floor      4242 Merrick Road
 100 N. Riverside Plaza             New York, New York 10017          Massapequa, NY 11758
 Suite 2150                         Phone: (212) 354-6270             Phone: (516) 228-5100
 Chicago, Illinois 60606            Fax: (212) 898-9086               Fax: (516) 228-5106
 Phone: (312) 233-1550              E-Mail:                           E-Mail:
 Fax: (312) 233-1560                elangeland@langelandlaw.com       nhglaw@nhglaw.com
 E-Mail:
 lawyers@stephanzouras.com

       If you choose to hire your own attorney to represent you in this matter, he or she must file
an Opt-in Consent Form with the Clerk of the Federal Court on or before [INSERT DATE-60
days from the Date of Mailing].

                              IX.     FURTHER INFORMATION
        You may obtain further information about this Notice, filing an Opt-in Consent Form, or
answers to questions concerning this lawsuit by calling or writing any of Named Plaintiffs’ counsel
at the telephone numbers, mailing addresses and e-mail addresses listed above. Please do not
contact the Court with questions regarding this Notice.




                                                  3
Case 2:17-cv-05267-JS-SIL Document 43-1 Filed 04/10/19 Page 5 of 5 PageID #: 282




                                    **PLEASE NOTE**

       Under the federal Fair Labor Standards Act, there is a two (2) year deadline for filing
overtime claims, or three (3) years if the violation was willful, running from the date(s) the
overtime hours were actually worked. Thus, you should return your Opt-in Consent Form as soon
as possible so we may file it with the Court and preserve your federal claim.

                                  Complete and Return To:
                      NEIL H. GREENBERG & ASSOCIATES, P.C.
               Attn: Agonath, et al. v. Interstate Home Loans Center, Inc., et al.
                                       4242 Merrick Road
                                Massapequa, New York 11758
                                     Phone: (516) 228-5100
                                      Fax: (516) 228-5106
                                     nhglaw@nhglaw.com

THIS NOTICE AND ITS CONTENTS HAVE BEEN AUTHORIZED BY THE UNITED
STATES DISTRICT COURT, EASTERN DISTRICT OF NEW YORK, HONORABLE
STEVEN I. LOCKE, UNITED STATES MAGISTRATE JUDGE. THE COURT HAS
TAKEN NO POSITION IN THIS CASE REGARDING THE MERITS OF NAMED
PLAINTIFFS’ CLAIMS OR OF DEFENDANTS’ DEFENSES.




                                               4
